Name: Decision of the President of the Court establishing a Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1989-10-31

 Avis juridique important|31989D1031Decision of the President of the Court establishing a Court of First Instance of the European Communities Official Journal L 317 , 31/10/1989 P. 0048 - 0048DECISION OF THE PRESIDENT OF THE COURT THE PRESIDENT OF THE COURT OF JUSTICE, Having regard to Article 32d of the Treaty establishing the European Coal and Steel Community, Having regard to Article 168a of the Treaty establishing the European Economic Community, Having regard to Article 140a of the Treaty establishing the European Atomic Energy Community, Having regard to the Council Decision of 24 October 1988 establishing a Court of First Instance of the European Communities, and in particular Article 13 thereof, Whereas the Members of the Court of First Instance, appointed by common accord of the Governments of the Member States, have taken the oath before the Court of Justice; Whereas the Court of First Instance is in a position to exercise the judicial functions entrusted to it, HEREBY DECLARES: The Court of First Instance of the European Communities is constituted in accordance with law. Article 3 of the Council Decision of 24 October 1988 establishing a Court of First Instance of the European Communities shall enter into force on the day of the publication of this Decision in the Official Journal of the European Communities. Luxembourg, 11 October 1989. The President of the Court of Justice